       Case 4:17-cv-00450-ALM Document 385 Filed 05/09/19 Page 1 of 1 PageID #: 14304
AO 120 (Rev. 08/10)

                            Mail Stop 8                                                         REPORT ON THE
TO:
         Director of the U.S. Patent and Trademark Office                               FILING OR DETERMINATION OF AN
                           P.O. Box 1450                                                ACTION REGARDING A PATENT OR
                    Alexandria, VA 22313-1450                                                     TRADEMARK

                 In Compliance with 35 U.S.C. § 290 and/or 15 U.S.C. § 1116 you are hereby advised that a court action has been
         filed in the U.S. District Court           Eastern District of Texas, Sherman Division                        on the following
      G Trademarks or         ✔ Patents.
                              G             (   G   the patent action involves 35 U.S.C. § 292.):

DOCKET NO.                        DATE FILED                        U.S. DISTRICT COURT
      4:17-cv-00450                        6/27/2017                                 Eastern District of Texas, Sherman Division
PLAINTIFF                                                                    DEFENDANT
 Performance Pulsation Control, Inc.                                           Sigma Drilling Technologies, LLC, Intrepid Consulting,
                                                                               LLC, Justin Manley, Allison Manley, William Garfield, and
                                                                               Pamela Goehring-Garfield

        PATENT OR                      DATE OF PATENT
                                                                                         HOLDER OF PATENT OR TRADEMARK
      TRADEMARK NO.                    OR TRADEMARK
1 61/878,174                               9/16/2013                   Justin Manley

2 62/037,901                               8/14/2014                   Justin Manley

3 14/846,872                                9/7/2015                   Justin Manley and William Garfield

4

5


                                In the above—entitled case, the following patent(s)/ trademark(s) have been included:
DATE INCLUDED                     INCLUDED BY
                                                         G
                                                     Amendment                  G     Answer        G   Cross Bill   G   Other Pleading
        PATENT OR                      DATE OF PATENT
                                                                                         HOLDER OF PATENT OR TRADEMARK
      TRADEMARK NO.                    OR TRADEMARK
1

2

3

4

5


                      In the above—entitled case, the following decision has been rendered or judgement issued:
DECISION/JUDGEMENT

 ORDER. IT IS HEREBY ORDERED ADJUDGED AND DECREED that the Motion to Dismiss this case in its entirety with Prejudice (Dkt. 383 ) is
 GRANTED. Signed by District Judge Amos L. Mazzant, III on 5/9/2019




CLERK                                                        (BY) DEPUTY CLERK                                          DATE
                                                                     Becca Ferrill                                        5/9/2019

Copy 1—Upon initiation of action, mail this copy to Director Copy 3—Upon termination of action, mail this copy to Director
Copy 2—Upon filing document adding patent(s), mail this copy to Director Copy 4—Case file copy
